DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed May 16, 2022 wherein claims 1, 3-5 and 7-15 were amended, claims 2 and 6 canceled and new claims 16-19 added.
Claims 1, 3-5 and 7-19 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Printing Co., LTD, JPH04140137 (hereafter Dainippon) in view of  Goto et al.,  US 2011/0318545 (hereafter Goto) and Kim et al., US 2010/0310887 (hereafter Kim).

Regarding claims 1, 3, 18 and 19, Dainippon discloses a metal decorative plate (Fig. 3 and para [0003]) and method for its manufacture (Figs. 1 and 2), used, for example as a material for a refrigerator door (i.e., an exterior panel for a home appliance) (page 1, para [0001], lines 13-16).
The plate or panel of Dainippon includes:
a base layer made of a metal material (base portion of the panel understood as a base film layer 3, metal base plate 4 combination (base 3,4) illustrated in Fig. 3, with the lower layer 4 described as a metal substrate at line 41 (near top of page 2); 
a deposition layer disposed at a center region of an upper surface of the base layer and made of a metal material (Fig. 3 pattern 2, described at line 40 (near top of page 2) as a printed layer, but also described at lines 49-60 (of page 2) as including a vapor-deposited metal layer (also see Example 3 at lines 112-120 (page 3)); as illustrated in Fig. 3, the layer 2 has a pattern that is uniformly applied at a center portion of the decorate plate, but is not formed at an edge of an upper layer or portion 3 (upper layer) of the base 3,4); and 
a coating layer disposed on the deposition layer (Fig. 3 surface film 1 (i.e., full, top or coating layer) on the deposition layer 2 as well as locations outside of the center region, thus disposed also on the intermediate film 3 portion of the base, which in turn is on the base layer 3,4; as illustrated in Fig. 3 the surface film 1 and base film 3/base plate 4 at an edge on which the deposition layer 2 is not formed).

Dainippon is silent as to the limitations, formerly in claim 2, of a printing layer disposed at an edge of the upper surface of the base layer where the deposition layer is not disposed, the edge being disposed outside of the center region.
Goto teaches a metallic decorative sheet for use on home appliances and a method of making the sheet that provides the advantage of being capable of preventing detachment of edge portions (Abstract and para [0002]). According to Goto, deposited metal is removed from edge portions and replaced with a laminating ink layer that protects the edges from detachment and corrosion (Abstract and paras [0010]-[0015]). Like Dainippon, Goto teaches a process of removing metal deposited on a film layer using a washing or cleaning process, but in Goto, metal is first deposited on a film, followed by the application of a protective ink on areas where the metal is to remain, followed by cleaning process wherein the uncoated metal is dissolved (paras [0036]-[0038]).  Thereafter, ink is printed onto the film where the metal has been removed, which includes along the edge of the plate where the metal has been removed (para [0040)]).  Ink on the edge is taught as being substantially the same as the ink used to form a protection layer earlier in the process (paras [0041]-[00422])).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel of Dainippon to further include an ink layer as taught by Goto on the surface of the film (i.e., the coating layer) at edge portions of the film, thus also at an edge of the film base 3 and base metal layer 4 where the deposition layer is not formed, for the advantage of color control at such edge (e.g., the same as the deposited metal), such ink also advantageously providing protection from detachment and corrosion as taught by Goto.  
Regarding the new claim limitation that the coating layer is also disposed on the printing layer, as discussed above, Dainippon teaches a coating layer that extends to edges of the panel.
Regarding the new limitations of wherein a material of the printing layer is the same as or similar to the metal material of the deposition layer, and wherein a color of the printing layer is the same as or similar to a color of the deposition layer,  it is first noted that the manner of forming a layer, whether by printing, deposition or any other method, is not dispositive of patentability of this product claim.  MPEP 2113. Thus, the claim is understood as requiring both a center region and edge to include the same or similar metal material and have the same or similar color.  Goto teaches using the same ink in its layers and teaches ink colors of the same or similar colors at para [0040]).  Dainippon in view of Goto is silent as to using the same or similar metal material in the center and edge regions (i.e., printing and deposition layers), such as the silver material required by claim 3.  
	Kim teaches a decorative panel for a home appliance (Abstract) that includes a printing layer 34a that is a white base layer (para [0057]).  Kim teaches that in order to improve the reflectance of such layer, the pigment used in the layer may include silver (para [0057]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel of Dainippon/Goto to further include silver in its printing layer if a white panel is desired, for the advantage of providing such white layer with improved reflectance as taught by Kim. Further, in applications where the entire surface of a panel of Dainippon/Goto is desired to be the color white (i.e., central and edge regions, whether prepared by deposition, printing or coating), it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide each region (central and edge) with silver for the advantage of improved reflectance as taught by Kim, over an entire surface of the white panel.  

	Regarding claim 4, Dainippon discloses the layer 4 is a metal layer 4, for example, steel (lines 64-65 of page 2), and also discloses laminating the films 1 and 3 using an adhesive and then laminating the laminated films with the metal layer using various dry or wet adhesives, thus disclosing an adhesive layer formed on an upper surface of the metal layer at lines (lines 67-71of page 2).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon/Goto/Kim as applied to claims 1 and 4 and further in view of  DCM Co., LTD, KR20000049764 (hereafter DCM).

Regarding claim 5, Dainippon/Goto/Kim teaches the metal layer may be steel, but is silent as to the steel being a galvanized steel sheet (GI) and regarding claim 7, does not teach hairlines formed on the base layer or coating layer.
DCM teaches a metal plate body and method of making that includes a laminated polyester film, the resulting product having the appearance of stainless steel (page 1, second paragraph).  The metal plate portion of the body of DCM may be a galvanized steel sheet (GI)(first full paragraph of page 4).  DCM states that a polyester film layer is patterned with a hairline feature that is then laminated to the metal sheet using an adhesive that results in a product that looks like a stainless steel sheet of high quality (third paragraph of page 1).  The stainless steel hairline pattern is embossed on the polyester film and then a metal vacuum deposition layer is deposited on the embossed layer (second, third and fourth paragraphs of page 3).  
In applications where a panel that looks like stainless steel is desired, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel of Dainippon/Goto/Kim to include both the use of galvanized steel sheet and a hairline pattern feature formed as taught by DCM on the upper coating or film layer before printing/deposition processes on the film, for the advantage taught in DCM of a resulting product that looks like stainless steel of high quality.

Allowable Subject Matter
Claims 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to either show or reasonably suggest the method of manufacturing an exterior panel for a home appliance recited in amended claims 8-17.  Regarding independent claim 8, none of Dainippon, Goto or Kim, teach or suggest the process steps of printing a printing layer on the surface of the film to define the predetermined pattern and printing the strippable paint on the predetermined pattern, as now recited in the claim, wherein a material of the printing layer is the same as or similar to the metal material of the deposition layer and wherein a color of the printing layer is the same as or similar to a color the deposition layer.  When taken into consideration with the other limitations of claim 8, this particular combination of process steps has not been found either alone or in an obviously combinable way in the prior art.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/           Primary Examiner, Art Unit 1746